Appellant was tried for a violation of the local option liquor laws of this State, and assessed a fine of $150.00 by the jury.
The same question as presented in our 22032, Johnnie Phariss v. State, this day decided (Page 234 of this volume) are again present in this case. The same matters are contained in the same number of bills as our No. 22032, and it is our opinion that they should be decided in the same way as in our No. 22032, to which we here refer. Upon that authority, this judgment is affirmed.
                    ON MOTION FOR REHEARING.